      Case 3:19-cv-00293-DPM Document 33 Filed 09/24/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

GREGORY ROSE                                                 PLAINTIFF

v.                       No. 3:19-cv-293-DPM

MIKE GIBSON, Judge, Osceola;
CATHERINE DEAN, Prosecutor,
Osceola; OILLIEY COLLINS, Chief,
Osceola Police Department; TERRY,
Detective, Osceola Police Department;
and CHRIS GILLIS, Detective, Osceola
Police Department                                      DEFENDANTS

                                ORDER

     Rose hasn't updated his address with the Clerk; and the time to
do so has passed. Doc. 20. His complaint will therefore be dismissed
without prejudice.   LOCAL RULE 5.5(c)(2).      Defendants' motions to
dismiss, Doc. 21 & Doc. 26, are denied without prejudice as moot. If
Rose refiles, then Defendants may renew their motions. An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                  f
                                 D .P. Marshall Jr.
                                 United States District Judge
